DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-10 drawn to an allow member in the reply filed on July 27, 2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 21, 2021.

Information Disclosure Statement
A copy of the international Search Report and Written Opinion issued in corresponding Incarnational Anodization No. PCT/JP2O18/028895, dated October 16, 2018 was submitted among documents to enter the national stage for the instant application. As such the information disclosure statement filed March 5, 2019 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.

Drawings
Fig. 5 is objected to because it contains a photograph of a view that is capable of being illustrated in a line drawing. See 37 CF7 1.84(b)(1) “Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujieda (FUJIEDA et al., "CoCrFeNiTi-based high-entropy alloy with superior tensile strength  by a combination of additive manufacturing using selective electron beam melting and solution treatment," Materials Letters, November 11, 2016, Vol. 189, pages 148-151), cited in the IDS dated May 26, 2020.
Regarding claims 1 and 4-6 Fujieda discloses an alloy member (SEBM specimen) with the framework formula Co1.5CrFeNi1.5Ti0.5Mo0.1 (section 2 page 148). As a framework formula of an alloy by definition gives the proportional amounts of elements of the alloy, normalizing by the total of subscripts (5.6) gives the atomic percentage of the alloy. Renormalizing the framework formula disclosed by Fujieda (section 2 page 148) gives a composition of 26.79% Co, 17.86% Cr, 17.86% Fe, 26.79% NI, 8.93% Ti, and 1.79% Mo. The chemical composition of the alloy disclosed by Fujieda is compared with the claimed chemical composition in the table below with amounts in at%.
Element
Fujieda (section 2 page 148)
Claimed Ranges
Co
26.79
5 to 35 (claim 1)
20 to 35 (claim 4)
25 to 33 (claim 5)
25 to 30 (claim 6)
Cr
17.86
5 to 35 (claim 1)
10 to 25 (claim 4)
15 to 23 (claim 5)
15 to 20 (claim 6)
Fe
17.86
5 to 35 (claim 1)
10 to 25 (claim 4)
15 to 23 (claim 5)
15 to 20 (claim 6)
Ni
26.79
5 to 35 (claim 1)
15 to 30 (claim 4)
17 to 28 (claim 5)
23 to 28 (claim 6)

8.93
5 to 35 (claim 1)
5 to 15 (claim 4)
5 to 10 (claim 5)
7 to 10 (claim 6)
Mo
1.79
More than 0 to 8 (claim 1)
1 to 7 (claim 5)
1 to 7 (claim 6)


The composition disclosed by Fujieda directly meets the composition recited in each of claims 1 and 4-6. Fujieda discloses that one embodiment of the alloy member comprises particulates of 10 nm and another comprises particulates of 40 nm, the particulates (fine particulate single-cubic-ordering phase) distributed in a parent crystal grain phase (face-centered cubic matrix) (page 150 right column, Fig. 2c) thereby meeting the definition of precipitates, and the claimed limitation on precipitate size and distribution in a parent phase crystal grain.
Regarding claim 3, Fujieda discloses the precipitate is a crystalline grain in which the Ni component and the Ti component are more enriched than in the parent phase crystal (very fine particulate single-cubic-ordering phase in the face-centered cubic matrix, there were small particles with Ni and Ti concentrations in the specimens page 150 right column).
Regarding claim 8, Fujieda performs tensile tests on heat treated embodiments (SEBM_ST (A.C.) and SEBM_ST (W.Q.))of the alloy; the results of the tensile test show that the heat treated embodiments directly meet the tensile strength and breaking elongation (engineering strain at breaking) in Fig. 3(a) pasted below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujieda (FUJIEDA et al., "CoCrFeNiTi-based high-entropy alloy with superior tensile strength and corrosion resistance achieved by a combination of additive manufacturing using selective electron beam melting and solution treatment," Materials Letters, November 11, 2016, Vol. 189, pages 148-151) as applied to claim 1 above.
Regarding claim 2, Fujieda is sent on the grain size of the parent crystal phase, but Fujieda does disclose forming the alloy member through selective electron beam melting (SEBM) (Introduction third paragraph, Materials and methods first paragraph page 148). Grain size is a material property that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). All examples of the alloy in the present disclosure which meet the claimed grain size limitation were formed with a selective electron beam melting, and all those that do not 
Alternatively, Fujieda discloses that the mechanical properties are dependent on the distribution and size of the precipitates within the parent phase (page 151 left column). As the parent phase size and morphology would necessarily affect the distribution of the precipitate phase, it would have been obvious for one of ordinary skill in the art to adjust parent phase grain size in order to achieve optimal distribution of precipitate phases within the parent phase grains and arrive at some result meeting the limitations of present claim 2.
Regarding claims 9 and 10, Fujieda discloses both heat treated/quenched (SEBM_ST (A.C.) and SEBM_ST (W.Q.)) and non-heat treated/quenched samples (Untreated SEBM) following selective electron beam melting (SEBM) (Figs. 2(a-d), 3(a-c), page 151 first and second paragraphs left column). Fujieda shows that the parent phases of both the heat treated/quenched and non-heat treated quenched samples have both a simple cubic system and a face-centered cubic system (Fig. 2(a)). Crystal shape and structure of a material is a material component that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). The present disclosure attributes the columnar structure recited in claim 9 to the additive manufacturing process without heat treatment (paragraph [0061]), and all examples which were formed with the electron beam melting lamination process of the present disclosure 
Alternatively, Fujieda discloses that the mechanical properties are dependent on the distribution and size of the precipitates within the parent phase (page 151 left column), and that differences in alloy member production result in differences in microstructural size and distribution (page 150 right column, page 151 left column). As the parent phase size and morphology would necessarily affect the distribution of the precipitate phase, it would have been obvious for one of ordinary skill in the art to adjust parent phase crystal morphology and alloy production method in order to achieve optimal distribution of precipitate phases within the parent phase grains.

Claim Rejections - 35 USC § 103
Claims 1-4, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (He, Feng, et al. "Kinetic ways of tailoring phases in high entropy alloys." Scientific reports 6.1 (2016): 1-8) in view of Chou (Chou, Y. L., J. W. Yeh, and H. C. Shih. "The effect of molybdenum on the corrosion behaviour of the high-entropy alloys Co1. 5CrFeNi1. 5Ti0. 5Mox in aqueous environments." Corrosion Science 52.8 (2010): 2571-2581). 
Regarding claims 1 and 4 He discloses a high entropy alloy member (quenched samples) with the framework formula CoCrFeNiTi0.4 (Experimental section page 2). As a 
Element
He (Experimental Section page 2)
Claimed Ranges
Co
22.7
5 to 35 (claim 1)
20 to 35 (claim 4)
Cr
22.7
5 to 35 (claim 1)
10 to 25 (claim 4)
Fe
22.7
5 to 35 (claim 1)
10 to 25 (claim 4)
Ni
22.7
5 to 35 (claim 1)
15 to 30 (claim 4)
Ti
9.1
5 to 35 (claim 1)
5 to 15 (claim 4)


The composition disclosed by He (Experimental Section page 2) directly meets the claimed amounts of each of Co, Cr, Fe, Ni, and Ti of present claims 1 and 4. He discloses that the heat treated specimens have platelet-like phases and nano-particles dispersed in a parent phase (FCC) crystal grain (Phase selection in solid-state phase transformation process page 2), and He identifies theses phases as precipitates (Phase selection in solid-state phase transformation process second paragraph page 2). The sizes of the precipitates disclosed by He would be expected to meet the claimed grain size because He identifies these phases as nano-particles (Phase selection in solid-state phase transformation process subsection page 2).
He does not disclose that the alloy contains any Mo.

Both He and Chou teach high entropy alloys containing Co, Cr, Fe, Ni, and Ti. He indicates effects on mechanical performance as motivation for further investigation into the behavior of such alloys (Kinetic effect and tailoring phases in CoCrFeNiTi0.4 HEA subsection last paragraph page 6).
It would have been obvious to one of ordinary skill in the art to add some amount of Mo to the CoCrNiFeTi alloy disclosed by He (Experimental Section page 2) because Chou teaches favorable mechanical and pitting corrosion properties of high entropy Co,Cr,Fe,Ni, and Ti alloys with Mo (introduction final paragraph page 2572, page 2580 left column). In adding the Mo as taught by Chou it would have been obvious for one of ordinary skill in the art to add Mo in the amounts taught by Chou of 1 mol Mo to 1.5 mol Co (section 2.1 first paragraph page 2572, Table 1). The resulting alloy composition ranges would have a chemical composition overlapping that of both claims 1 and 4.
Regarding claim 2, He shows that microstructure features which would include the parent phase are smaller than that with a diameter of 100 µm. See the bellow image from He’s Figure 4(c) which shows an SEM image of the heat treated and quenched specimen disclosed by He.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The heat treatment disclosed by He comprise annealing and rapid quenching (Experimental section page 2, Figure 4 caption page 5).Grain size is a material property that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). All examples of the alloy in the present disclosure which meet the claimed grain size limitation were formed with a selective electron beam melting, and all those that do not (MnF) were formed through forging alone (Table 2, [0067]). Given the chemical composition and the heat treatment disclosed by 
Regarding claim 3, He discloses that precipitate phases (R,                         
                            σ
                        
                    ) is a crystalline grain in which the Ni component and the Ti component are more enriched than in the parent phase crystal (FCC) through which the precipitate phases are dispersed (Table 1, Fig. 2, Fig. 4).
Regarding claim 8, He in view of Chou is silent on the mechanical properties; however, tensile strength and breaking elongation are material properties that are inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Considering the composition (Experimental Section page 2), microstructure (Table 1, Fig. 2) and heat treatment (Experimental section page 2, Figure 4 caption page 5) disclosed by He, the heat treated and quenched alloy disclosed by He would be expected to have the mechanical properties of the alloy claimed in claim 8.
Regarding claim 10, He discloses that the parent phase has a face-centered cubic system (Table 1, Fig. 2, “Q1 HEA had mainly FCC phase” Phase selection in solid-state phase transformation process subsection page 2). He is silent on the crystals’ axial ratios. Crystal shape and structure of a material are material components that are inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old .

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP-2016023352-A) in view of Chou (Chou, Y. L., J. W. Yeh, and H. C. Shih. "The effect of molybdenum on the corrosion behaviour of the high-entropy alloys Co1. 5CrFeNi1. 5Ti0. 5Mox in aqueous environments." Corrosion Science 52.8 (2010): 2571-2581) and He (He, Feng, et al. "Kinetic ways of tailoring phases in high entropy alloys." Scientific reports 6.1 (2016): 1-8).
Regarding claims 1 and 4-7, Kato discloses a high entropy alloy member (alloy structure: Title, [0001], [0008]). Kato names an alloy containing only Co, Cr, Ni, Fe, Ti, and Mo (“TiCoCrFeNiMo”) as a of the element composition of the alloy structure [0021]. Kato discloses that the alloy comprises iron and at least 4 other elements, and with the exception of Ti, the elements are present in amounts from 5-30 at% and Ti, when present, is from 5-10 at.% [0021]. The amounts of Co, Cr, Fe, NI, and Ti disclosed by Kato [0021] overlap, encompass, approach, or lie within the amounts of Co, Cr, Fe, NI, and Ti recited in claims 1 and 4-7. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). 
Kato discloses that by changing the ratio of the atomic concentration of principal component elements, the crystal structure of the alloy structure can be changed, and the 
Chou teaches a high entropy alloy containing Co, Cr, Fe, Ni, and Ti to which a variable amount of Mo is added ranging from 0 to a ratio of 1 mol Mo to 1.5 mol Co (section 2.1 first paragraph page 2572, Table 1). Chou teaches that alloys containing Co, Cr, Fe, Ni, Ti and Mo are known is ductile, work hardenable, and strong at high temperature up to 800 C, indicating that a CoCrNiFeTi alloy with Mo has potential application in high-temperature structures and working tools (introduction final paragraph page 2572), and shows that Mo-containing alloys are not susceptible to pitting corrosion in deaerated 1 M NaCl solution (page 2580 left column). 
Both Kato and Chou teach high entropy alloys containing Co, Cr, Fe, Ni, Ti, and Mo. Kato states that it “is an object of the present invention to provide an alloy structure having an arbitrary shape and dimension which has high uniformity of distribution of elemental composition and mechanical strength and has good high temperature strength and corrosion resistance” [0011]. 
The TiCoCrFeNiMo alloy disclosed by Kato [0021] must have some amount of Mo. It would have been obvious to one of ordinary skill in the art to add some amount of Mo to the CoCrNiFeTi alloy disclosed by Kato [0021] because Chou teaches favorable mechanical and pitting corrosion properties of high entropy Co,Cr,Fe,Ni, and Ti alloys with Mo (introduction final paragraph page 2572, page 2580 left column) which are goals explicitly recited by Kato [0011]. In adding the Mo as taught by Chou it would have been obvious for one of ordinary skill in the art to add Mo in the amounts taught by Chou of 1 mol Mo to 1.5 mol Co (section 2.1 first paragraph page 2572, Table 1). The resulting alloy composition ranges of Kato in view of Chou as applied would have a chemical composition overlapping that of both claims 1 and 4-7.
In disclosing                         
                            <
                            100
                            %
                        
                     of the microstructure as the main phase [0017-18], Kato suggests the presence of other phases (precipitates) within the microstructure of the alloy, but Kato in 
He teaches a high entropy alloy member (quenched samples) containing Co, Cr, Fe, Ni, Ti, and Mo (Experimental section page 2). He teaches that heat treated alloy specimens have platelet-like phases and nano-particles dispersed in a parent phase (FCC) crystal grain (Phase selection in solid-state phase transformation process page 2), and He identifies theses phases as precipitates (Phase selection in solid-state phase transformation process second paragraph page 2). He indicates effects on mechanical performance as motivation for further investigation into the behavior of such alloys (Kinetic effect and tailoring phases in CoCrFeNiTi0.4 HEA subsection last paragraph page 6). He teaches that phase selection is a crucial issue in high entropy alloys and that that multi-phase high entropy alloys have better mechanical properties than high entropy alloys with single solid solution phase (Introduction second paragraph page 1).
Both Kato in view of Chou and He teach high entropy alloys containing Co, Cr, Fe, Ni, and Ti. Kato, Chou and He all teach improving mechanical properties in high entropy alloy systems.
It would have been obvious for one of ordinary skill in the art to form the high entropy alloy disclosed by Kato in view of Chou to have some nanoscale precipitates dispersed and precipitated in a parent phase crystal grain because He teaches that nano-particle precipitates form in Co, Cr, Fe, Ni, Ti, Mo alloys, and He teaches that precipitates in high entropy alloys have superior mechanical properties over single phase (no precipitate) systems. The sizes of the precipitates disclosed by He would be expected to meet the claimed limitation of ultrafine grains having an average grain diameter of 100 nm or less because He identifies these phases as nano-particles (Phase selection in solid-state phase transformation process subsection page 2).

Regarding claim 3, He discloses that precipitate phases (R,                         
                            σ
                        
                    ) is a crystalline grain in which the Ni component and the Ti component are more enriched than in the parent phase crystal (FCC) through which the precipitate phases are dispersed (Table 1, Fig. 2, Fig. 4). In view of He it would have been obvious to one of ordinary skill in the art that the precipitates disclosed by Kato in view of Chou and He as applied above would be enriched with respect to NI and Ti.
Regarding claim 9, Kato discloses the parent phase crystal has a columnar crystal shape and the crystal structure thereof comprises a face-centered cubic system [0017-18].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, 15-16, 20, 23, 26, 28, 30 of copending Application No. 16076764 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition and precipitate matrix phase limitations of the instantly claimed alloy members of claims 1, 4-7 overlap or encompass the alloy article composition claimed in reference claims 1, 6, 20, 23, and 26. Reference claims 2 and 30 meet the enrichment of instant claim 3. Reference claims 7 and 15 encompass mechanical properties of instant claim 8. Crystal structure of instant claim 10 is recited in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6 of copending Application No. 16636516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition and precipitate matrix phase limitations of the instantly claimed alloy members of claims 1-2 and 4-7 and 10 overlap or encompass the alloy article composition claimed in reference claims 1-2, 4 and 6. Reference claim 5 meets the enrichment of instant claim 3. Reference application does not claim tensile strength and a breaking elongation; however, tensile strength and elongation are material property that are inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FR2733416B1 discloses a Co-Cr alloy which can contain 2-20% of refractory metal which includes Mo, and 0-20% of further transition metals including Fe, Ni, and Ti. See the table from FR2733416B1 pasted below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736